DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (US 2016/0278236 A1) in view of Takasou (US 2008/0151501 A1).

Re. claim 1: Mitsui discloses a computational heat dissipation structure, comprising: 
a circuit board (210) comprising a plurality of heating components (220); and (see fig. 2, 3; para. 0025-0027)
a radiator (240) provided corresponding to the circuit board;
wherein a space between adjacent heating components (space between 220a and 220c, space between 220c and 220e) is negatively correlated with heat dissipation efficiency of a region where the adjacent heating components are located; and (see fig. 2, 3; para. 0029-0033)
in a direction of an airflow (direction arrow A), the space between the adjacent heating components increases gradually (the space between 220c and 220e is greater than the space between 220a and 220c and in another embodiment, the space between 123 and 122 is greater than the space between 122 and 121) (see fig. 1-3; para. 0029-0031)
Mitsui fails to specifically disclose:
An air inlet and an air outlet.
However, Takasou discloses:
		A circuit board (13) comprising a plurality of heating components (15); (see fig. 2; para. 0020-0022)
A radiator (19) provided corresponding to the circuit board; (see fig. 1, 2; para. 0022-0026)
An air inlet (22) and an air outlet (21). (see fig. 1, 2; para. 0027-0030)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover above the plurality of heating components. One of ordinary skill would have been motivated to do this in order to guide the air over the heating components to better remove heat. (See Takasou para. 0013-0014)

Re. claim 2: Mitsui discloses wherein the circuit board comprises a first side face (top side) and a second side face (bottom side), wherein when the circuit board is in a working state, an output heat (heat directly is output to the heat sinks 240 on the top face) of the first side face is larger than that of the second side face. (see fig. 3; para. 0030-0031)

Claims 3-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Takasou as applied to claims 1-2 above, and further in view of Vandentop et al. (US 6,580,611 B1).

Re. claims 3-5: Mitsui discloses:
a main heat sink (241) carrying the circuit board. (see fig. 3; para. 0029-0030)
Mitsui in view of Takasou fails to disclose:    
an auxiliary heat sink pressing the circuit board against the main heat sink tightly;
wherein the auxiliary heat sink presses the circuit board against the main heat sink by way of resilient press.
wherein a thermal conductive material is filled in a gap between the auxiliary heat sink and the circuit board.
However, Vandentop discloses:
A circuit board comprising a heating component (4)
A main heat sink (18) carrying the circuit board; and
An auxiliary heat sink (12) pressing the circuit board against the main heat sink tightly. (see fig. 3-5; col. 3 ln. 4-64)
wherein the auxiliary heat sink presses the circuit board against the main heat sink through resilient compression (28); and (see fig. 4-5; col. 3 ln. 21-41)
wherein a thermal conductive material (16) is filled in a gap between the auxiliary heat sink and the circuit board. (see fig. 4-5; col. 3 ln. 21-41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an auxiliary heat sink to Mitsui in view of Takasou pressing the circuit board against the main heat sink tightly by way of resilient press and a thermal conductive material as taught by Vandentop. One of ordinary skill would have been motivated to do this in order to significantly increase the ability to dissipate heat from the heating components. (Vandentop col. 3 ln. 4-20)

Re. claim 7: Vandentop discloses wherein heat dissipation efficiency of the main heat sink (12) is higher than that of the auxiliary heat sink (18), (this is inherently true because the main heat sink comprises a greater number of fins than the auxiliary heat sink and the fin size of both heat sinks is the same) the main heat sink is provided corresponding to the first side face (top side), and the auxiliary heat sink is provided corresponding to the second side face (bottom side).

Re. claim 8: Vandentop discloses wherein the main heat sink (12) comprises:
a first heat dissipation body (base of 12) comprising a first surface (top) and a second surface (bottom); and (see fig. 4-5)
a first heat dissipation fin (fin of 12), wherein the first surface is connected to the first heat dissipation fin, and wherein the second surface is connected to the first side face; (see fig. 4-5)
the auxiliary heat sink (18) comprises:
a second heat dissipation body (base of 18) comprising a third surface (bottom side) and a fourth surface (top side); and (see fig. 4-5)
a second heat dissipation fin (fin of 18), wherein the third surface is connected to the second heat dissipation fin, and wherein the fourth surface is connected to the second side face. (see fig. 4-5)

Re. claims 9 and 10: Mitsui discloses there are a plurality of the heat sinks (241, 242, 243), each corresponding to one or more of the heating components (220a-220e). (see fig. 3)

Claims 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Takasou as applied to claim 1 above, and further in view of Wright et al. (US 2015/0245533 A1).

Re. claim 11: Mitsui discloses:
a computing device, comprising a device housing (inherent in a personal computer as disclosed) (see para. 0003)
Mitsui in view of Takasou fails to disclose:
enclosing an enclosed heat-dissipation air duct, wherein the computational heat dissipation structure is located in the heat-dissipation air duct.
However, Wright discloses:
enclosing an enclosed heat-dissipation air duct (walls 204), wherein a computational heat dissipation structure (206) is located in the heat-dissipation air duct. (see fig. 2A-B; para. 0052-0054, 0058-0060)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an enclosed heat-dissipation air duct around the heat dissipation structure of Mitsui in view of Takasou as taught by Wright. One of ordinary skill would have been motivated to do this in order to increase the heat dissipation ability of the heat sinks. (Wright para. 0061)

Re. claim 19: Mitsui discloses wherein the number of the computational heat dissipation structure (230) is one. (see fig. 2-3)

Re. claim 20: Mitsui in view of Takasou fails to disclose:
 A mine, comprising at least one setting frame provided with at least one computing device.
However, Wright discloses:
A server rack, comprising at least one setting frame provided with at least one computing device. (server racks are well known to be able to be used as coin/currency mines and its use as a mine is merely an intended use) (see para. 0024, 0029-0031)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a plurality of computing devices taught by Mitsui in view of Takasou into a rack structure taught by Wright. One of ordinary skill would have been motivated to do this in order to increase the power density within a certain volume in a room, which would make the footprint of the device smaller and increase the heat dissipation of the computing devices. (Wright para. 0050)

Claims 6, 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Takasou and Wright as applied to claims 5 and 11 above, and further in view of Clidaras et al. (US 2008/0158818 A1).

Re. claim 6: Mitsui in view of Takasou and Wright fail to disclose:
wherein the thermal conductive material is thermal conductive silicone grease or thermal conductive rubber pad.
However, Clindaras discloses:
wherein a thermal conductive material is thermal conductive silicone grease. (see para. 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermal conductive silicone grease as the thermal conductive material of Mitsui in view of Takasou as taught by Clindaras. One of ordinary skill would have been motivated to do this in order to enhance thermal conductivity. (Clindaras para. 0033)

Re. claim 12: Mitsui in view of Takasou and Wright fail to disclose:
wherein a temperature detecting unit for measuring a temperature in the heat-dissipation air duct is mounted within the heat-dissipation air duct.
However, Clidaras discloses:
circuit boards (110) comprising a plurality of heating components (120, 130) and heat sinks (114) wherein a temperature detecting unit for measuring a temperature in the heat-dissipation air duct is mounted on a circuit board. (see figs. 1, 2, 5; para. 0077-0079)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensors and fan controllers as well as their locations taught by Clidaras to the apparatus of Mitsui in view of Takasou and Wright. One of ordinary skill would have been motivated to do this in order to make sure the temperature of each motherboard or circuit device stays constant. (Clidaras para. 0077)

Re. claim 13: Clindaras discloses: 
a controller comprising a fan control module electrically connected to the temperature detecting unit; and (see fig. 5; para. 0069-0071)
a fan (126, 509) electrically connected to the fan control module;
wherein the fan control module adjusts dynamically a rotation speed of the fan based on a real-time temperature in the heat-dissipation air duct detected by the temperature detecting unit. (see para. 0072, 0077, 0079)

Re. claims 17: Mitsui in view of Takasou and Wright fail to disclose:
wherein the heat-dissipation air duct comprises a plurality of temperature zones , and wherein there is a plurality of the temperature detecting units, each being arranged in respective temperature zones; and 
However, Clindaras discloses:
wherein the heat-dissipation air duct (502a) comprises a plurality of temperature zones (each motherboard is its own zone), and wherein there is a plurality of the temperature detecting units (temperature sensors), each being arranged in respective temperature zones; and (see para. 0070-0072)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensors and fan controllers as well as their locations taught by Clidaras to the apparatus of Mitsui in view of Takasou and Wright. One of ordinary skill would have been motivated to do this in order to make sure the temperature of each motherboard or circuit device stays constant. (Clidaras para. 0077)
Allowable Subject Matter
Claims 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 14: the limitations of “an air inlet mounted with a first panel assembly; and an air outlet mounted with a second panel assembly; wherein the first panel assembly and the second panel assembly fix the radiator within the heat-dissipation air duct” are known in the prior art. However, these limitations, when combined with the remaining limitations in the claim cannot together be found in the prior art. Further, one of ordinary skill in the art would not have been motivated to modify the teachings of the prior art cited to include these limitations. 

Re. claim 18: the limitations of “wherein the chip control module adjusts dynamically working frequencies of the heating components in respective temperature zones based on real-time temperatures of the temperature zones detected by respective temperature detecting units” in combination with the remaining limitations in the claim cannot be found in the prior art. Further, these limitations, in combination with the remaining limitations in the claim would not have been obvious modifications to the cited prior art references.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 18 June 2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitsui in view of Takasou. Applicant argues that Mitsui fails to disclose “wherein a space between adjacent heating components is negatively correlated with heat dissipation efficiency of a region where the adjacent heating components are located” because this limitation is only shown in the figures and not explicitly taught in the written specification. The Examiner respectfully disagrees. Taking the entire document of Mitsui into account, within its four corners is found a teaching of “wherein a space between adjacent heating components is negatively correlated with heat dissipation efficiency of a region where the adjacent heating components are located.” This is taught in Mitsui’s Fig. 1 and 3. It is well known in the art that once an airflow has cooled a first heating component, the temperature of the airflow increases before cooling a second heating component. The second heating component then heats the airflow further before cooling a third heating component. The warmer air passing over the second and third heating components has a reduced efficiency because there is a smaller temperature difference between the cooling airflow and the second and third components than between the cooling airflow and the first heating component. Therefore, the above limitation is understood to be implied by Mitsui’s teachings. Further, Mitsui discloses that the space between two adjacent heating components gradually increases along the airflow direction. The space between 220c and 220e is greater than the space between 220a and 220c and in another embodiment, the space between 123 and 122 is greater than the space between 122 and 121. Takasou teaches an air inlet and an air outlet which is not explicitly taught by Mitsui. So the combination of Mitsui and Takasou teaches “wherein a space between adjacent heating components is negatively correlated with heat dissipation efficiency of a region where the adjacent heating components are located; along a direction from an air inlet to an air outlet, the space between the adjacent heating components increases gradually.”

Applicant argues, see page 7, filed 18 June 2021, that Mitsui’s reason for increasing a space between adjacent components is different than the reason given in the immediate application. However, in apparatus claims, such as the claims presented for examination, require that the claimed structure of the device is found for a rejection to be valid. The reason for creating such a structure is not at issue, but rather the structure itself. Examiner appreciates Applicant acknowledging that Mitsui teaches the claimed limitations by stating “the space between the heating devices 220a and 220c is smaller than the space between the heating devices 220c and 220e.”

Applicant argues, see page 7, filed 18 June 2021, that Mitsui teaches increasing a length between the heating elements and also increasing a thickness of the heat dissipating elements. However, the Examiner can find no such reference in Mitsui to “thickness” as averred. Mitsui also discloses alternative embodiments where the number of fins could be greater or where the height of the fins could be greater, however, these embodiments were not relied upon for the present rejection.

Applicant argues, see page 7, filed 18 June 2021, that Mitsui fails to disclose a difference in heat dissipation efficiency. The Examiner respectfully disagrees. It is well known in the art that once an airflow has cooled a first heating component, the temperature of the airflow increases before cooling a second heating component. The second heating component then heats the airflow further before cooling a third heating component. The warmer air passing over the second and third heating components has a reduced efficiency because there is a smaller temperature difference between the cooling airflow and the second and third components than between the cooling airflow and the first heating component. So, Mitsui does negatively correlate the heat dissipation efficiency with a space between adjacent components.

Applicant argues, see page 8, filed 18 June 2021 that the remaining references of Vandentop, Wright, and Clindaras fail to overcome the deficiencies of the Mitsui reference regarding claim 1. The Examiner agrees, however, Takasou teaches these limitations as explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






August 4, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835